18‐939 
Triaxx Prime CDO 2006‐1, Ltd., v. JP Morgan Chase & Co. 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                                   

                              SUMMARY ORDER 
                                                   
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 16th day of November, two thousand 
eighteen. 
 
PRESENT:   DENNIS JACOBS,   
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
TRIAXX PRIME CDO 2006‐1, LTD., TRIAXX 
PRIME CDO 2006‐2, LTD., TRIAXX PRIME 
CDO 2007‐1, LTD.,   
                   Plaintiffs‐Appellants, 
 
                   ‐v.‐                                 18‐939 
 
 

 
                                                 1 
U.S. BANK NATIONAL ASSOCIATION, THE 
BANK OF NEW YORK MELLON,   
                   Defendants‐Appellees, 
 
JP MORGAN CHASE & CO., 
                   Defendant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANTS:                             John G. Moon (Kerrin T. Klein, on 
                                            the brief), Olshan Frome Wolosky 
                                            LLP, New York, NY. 
 
FOR APPELLEES:                              Michael T. Marcucci (David F. Adler, 
                                            on the brief), Jones Day, Boston, MA; 
                                            Matthew D. Ingber (Christopher J. 
                                            Houpt, Silvia A. Babikian Pacia, on 
                                            the brief), Mayer Brown LLP, New 
                                            York, NY. 
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (Buchwald, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       This case involves claims by Plaintiffs‐Appellants Triaxx Prime CDO 
2006‐1, Ltd., Triaxx Prime CDO 2006‐2, Ltd., and Triaxx Prime CDO 2007‐1, Ltd. 
(collectively, “Triaxx”) against the trustees of 45 trusts holding residential 
mortgage‐backed securities.    Triaxx alleges that the trustees, 
Defendants‐Appellees U.S. Bank National Association and The Bank of New York 
Mellon, breached their contractual obligations and fiduciary duties, and failed to 
avoid conflicts.    By order of the United States District Court for the Southern 
District of New York (Buchwald, J.), Triaxx’s Third Amended Complaint was 
dismissed in its entirety on the grounds that Triaxx lacks standing to assert its 

 
                                        2 
contract claims, and its tort claims and claim for equitable relief fail to state claims 
upon which relief can be granted. 
       
      For the reasons stated by Judge Buchwald in her thorough and thoughtful 
opinion, the judgment of the district court is AFFIRMED. 
       
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




 
                                           3